DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 9/23/2021, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
 Claims 1, 3-9, and 11 stand rejected. Claims 2, 9-10 are cancelled. Claims 1, 3-9, and 11 are pending. 

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 9/23/2021, with respect to specification objection and 112(a) rejection have been fully considered and are persuasive.  The specification objection and 112(a) rejection of claims 1, 3-9, and 11 has been withdrawn. 

Response to Amendment
Reasons for allowance
Claims 1, 3-9, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: The closest prior art of record is Knoop (US2017/0088803), in view of Sun (US2011/0068058), and Deublein et al. (NPL Biogas from Waste and Renewable Resources). 
“A sewage treatment system comprising: 
a hydrolysis acidification device comprising: 
a hydrolysis acidification tank; 
a first sedimentation tank covering an opening at an upper end of the hydrolysis acidification tank;
a first overflow water tank positioned in the first sedimentation tank; and
an overflow pipe connected to the hydrolysis acidification tank and the first overflow water tank, wherein sewage enters the first sedimentation tank and is performed by a precipitation treatment in the first sedimentation tank, supernatant in the first sedimentation tank enters the hydrolysis acidification tank through the overflow pipe for a hydrolysis acidification treatment;
an anaerobic reactor comprising:
a cylinder body connected to the hydrolysis acidification tank;
a three-phase separator positioned at the top of the cylinder body; and
an internal circulation device configured to drive fluid in the cylinder body to flow cyclically, wherein after the hydrolysis acidification treatment, the sewage enters the cylinder body for an anaerobic reaction, the three-phase separator separates solid, liquid, and gas in the sewage after the anaerobic reaction;
a sludge treatment device comprising:
a second sedimentation tank;
a second overflow water tank positioned in the second sedimentation tank;
an inlet pipe connected the second sedimentation tank and the cylinder body; and
a dissolved oxygen meter configured to detect dissolved oxygen in the second sedimentation tank;
a desulfurization tower connected to the three-phase separator; and
a biogas power generation device connected to the desulfurization tower and configured to provide power to the sewage treatment system, wherein separated gas enters the desulfurization tower for a desulfurization treatment, after the desulfurization treatment, the gas enters the biogas power generation device to produce electric energy;
wherein the second overflow water tank communicates with the hydrolysis acidification tank through a return pipe, the inlet pipe defines a jet hole, a regulating valve is connected to the inlet pipe, the regulating valve is configured to control a speed and a height of mixed liquid in the jet hole, wherein the inlet pipe comprises a jet pipe vertically positioned in the second sedimentation tank and a connecting pipe connecting the jet pipe and the cylinder body, the jet hole is defined on the jet tube; wherein after the anaerobic reaction, the sewage contains anaerobic sludge, a mixture of the anaerobic sludge, the sewage, and an amount of methane gas enters the inlet pipe, the solid-liquid mixture containing the anaerobic sludge
flows from the outlet end of the inlet pipe to a bottom of the second sedimentation tank and is discharged, part of the anaerobic sludge and sewage containing the methane gas are ejected out of the jet hole, injected solid-liquid mixture falls into the second sedimentation tank, and a solid-liquid three-phase reaction interface is formed in the second sedimentation tank, the solid-liquid three-phase reaction interface is enriched with nitrite red bacteria, and ammonia nitrogen is in the solid-liquid mixture after the injection forms nitrite, and methane in the solid-liquid mixture is oxidized.”
Regarding dependent claims 3-9, and 11: Dependent claims contain all of the limitations of allowed claim 1, and therefore are also allowed on the same grounds as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779                                                                                                                                                                                                        

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779